Citation Nr: 0806626	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-06 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to assignment of a compensable evaluation for 
deviated nasal septum with nasal deformity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 determination by the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.  


FINDING OF FACT

Fifty-percent obstruction of the nasal passage on both sides, 
or complete obstruction on one side, is not found.


CONCLUSION OF LAW

The criteria for a compensable disability rating for deviated 
nasal septum have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.97, Diagnostic 
Code 6502 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.

Service medical records reveal frequent complaints of nasal 
congestion beginning in January 1961, and a septectomy in 
September 1962.  The separation examination in October 1963 
was negative for nasal complaints.

Treatment records reveal very significant nasal septal 
deformity with obstruction found in January 1982.  A 
septorhinoplasty was performed in February 1982 and a 
subsequent revision septorhinoplasty in April 1982.  Further 
treatment was limited to medication.

The veteran's deviated nasal septum is currently evaluated as 
zero percent disabling under Diagnostic Code 6502.  38 C.F.R. 
§ 4.97.  In order to qualify for a 10 percent rating under 
Diagnostic Code 6502, there must be either 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.

In an authorized VA examination in December 2003, the 
examiner noted difficulty breathing through the nose with no 
speech impediment.  The examiner found no tenderness to 
percussion over the sinuses, including frontal, ethmoid, and 
maxillary sinuses.  The examiner's finding via X-ray was of 
"slight" nasal septum deviation to the right, status post-
surgical.  This is highly probative evidence against a 
compensable rating for deviated nasal septum.

Another authorized VA examination was performed in May 2006 
at the veteran's request in lieu of a videoconference hearing 
with a Board member.  The examiner found the veteran to be 
breathing regularly through the nose with the mouth closed.  
The examiner noted a "mild" polyp of 10 percent obstruction 
in the left nostril and none in the right nostril.  The 
examiner found the bony nasal septum to be grossly midline.  
The examiner noted that X-rays revealed the paranasal sinuses 
appeared to be normally aerated bilaterally.  The diagnosis 
was of chronic rhinitis.  

As the examiner's findings do not place the veteran's nasal 
septum deviation within the rating schedule's requirements 
for a compensable rating, this is also highly probative 
evidence against the claim.

The Board finds no other medical record that would provide a 
basis to increase the veteran's disability evaluation.  The 
post-service medical record appears to fully support these 
findings, providing evidence against this claim.

While the Board has considered the veteran's statements, the 
Board must find that the post-service medical record provides 
evidence against his claim, outweighing the contention that a 
compensable evaluation is warranted. 

There is no evidence of exceptional or unusual circumstances 
to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the veteran's nasal septum deviation markedly 
interferes with his ability to work.  Furthermore, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating for nasal septum deviation.  38 
C.F.R. § 4.3.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

Notably, a March 2006 RO letter first advised the veteran of 
the criteria for establishing a disability rating and 
effective date of award.  The claim was then readjudicated in 
a July 2006 Supplemental Statement of the Case (SSOC).  
Inasmuch as the effective date of service connection and 
schedular rating for this disorder was in accordance with 
pertinent regulations, and that a zero percent rating is in 
effect for the entire appeal period, there can be no 
possibility of prejudice.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (notice deficiencies can be cured by correct 
notice followed by readjudication of the claim in an SSOC).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from November 2002 through October 2006, private 
medical records from El Paso Ear, Nose and Throat Associates 
from January 1982 through July 2000, as well as VA authorized 
medical examinations in December 2003 and May 2006.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

An initial compensable disability rating for deviated nasal 
septum is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


